                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                May 15, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

LISA MICHELLE McNEIL,                             §
(TDCJ #00555502)                                  §
                                                  §
                        Petitioner,               §
                                                  §
v.                                                §   CIVIL ACTION NO. H-18-3039
                                                  §
LORIE DAVIS,                                      §
                                                  §
                        Respondent.               §

                                 MEMORANDUM AND ORDER

         Texas state inmate Lisa Michelle McNeil filed a petition for a writ of habeas corpus under

28 U.S.C. § 2254, challenging the failure of the Texas Board of Pardons and Paroles to release her

to mandatory supervision. The respondent, Lorie Davis, moves for summary judgment. In

response, McNeil reasserted that she is entitled to release and filed an excerpt from a handbook

published by the Parole Board. (Docket Entry Nos. 10, 12).

         Based on careful consideration of the pleadings, the motion, the record, and the applicable

law, this court concludes that McNeil has not stated a meritorious ground for federal habeas relief,

denies her § 2254 petition, and, by separate order, enters final judgment. The reasons are explained

below.

I.       Background

         McNeil was indicted for the felony offense of capital murder. A jury found her guilty of

murder with a deadly weapon and, in March 1990, sentenced her to life imprisonment. In this

federal habeas petition, McNeil challenges the Parole Board’s failure to release her to mandatory

supervision, not her underlying conviction or sentence.
       In May 2018, McNeil filed a state habeas application under Article 11.07 of the Texas

Code of Criminal Procedure, asserting claims in connection with her eligibility for mandatory

supervision release. See Ex parte McNeil, Application No. WR-88,847-01. In August 2018, the

Texas Court of Criminal Appeals denied the application, without a written order or a hearing, on

the findings of the trial court. Id. McNeil filed this federal habeas petition in August 2018,

asserting that the Parole Board’s failure to release her to mandatory supervision violated the state

law in effect when she committed her holding offense. (Docket Entry No. 1, at 6).

II.    The Legal Standards

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), federal habeas

relief cannot be granted on legal issues adjudicated on the merits in state court unless the state

adjudication was contrary to clearly established federal law as determined by the Supreme Court,

or involved an unreasonable application of clearly established federal law as determined by the

Supreme Court. Harrington v. Richter, 562 U.S. 86, 98–99 (2011); Williams v. Taylor, 529 U.S.

362, 404–05 (2000); 28 U.S.C. §§ 2254(d)(1), (2). A state-court decision is contrary to federal

precedent if it applies a rule that contradicts the governing law set forth by the Supreme Court, or

if it involves materially indistinguishable facts and arrives at a different result. Early v. Packer,

537 U.S. 3, 7–8 (2002).

       A state court unreasonably applies Supreme Court precedent if it unreasonably applies the

correct legal rule to the facts of a particular case, or unreasonably extends a legal principle from

Supreme Court precedent to a different and inappropriate context, or unreasonably refuses to

extend that principle to a context to which it should apply. Williams, 529 U.S. at 409. The issue

is whether the state court’s application was objectively unreasonable. Id. “It bears repeating that

even a strong case for relief does not mean the state court’s contrary conclusion was unreasonable.”

Richter, 562 U.S. at 102. As the Supreme Court stated in Richter,
                                                 2
       If this standard is difficult to meet, that is because it was meant to be. As amended
       by AEDPA, § 2254(d) stops short of imposing a complete bar on federal court
       relitigation of claims already rejected in state proceedings. It preserves authority to
       issue the writ in cases where there is no possibility fairminded jurists could disagree
       that the state court’s decision conflicts with this Court’s precedents. It goes no
       farther. Section 2254(d) reflects the view that habeas corpus is a “guard against
       extreme malfunctions in the state criminal justice systems,” not a substitute for
       ordinary error correction through appeal.

Id., at 102–03 (emphasis added; internal citations omitted).

       AEDPA requires federal habeas courts to defer to a state court’s resolution of factual issues.

Under 28 U.S.C. § 2254(d)(2), a state-court decision on the merits based on a factual determination

will not be overturned unless it is objectively unreasonable in light of the evidence presented in

the state-court proceeding. Miller-El v. Cockrell, 537 U.S. 322, 343 (2003). A federal habeas

court presumes the state court’s factual determination to be correct, unless the petitioner rebuts the

presumption of correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see also

Miller-El, 537 U.S. at 330–31. This presumption extends not only to express fact findings, but

also to implicit findings. Garcia v. Quarterman, 454 F.3d 441, 444 (5th Cir. 2006) (citations

omitted).

       Summary judgment is proper when the record shows “no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

In ordinary civil cases, a district court considering a motion for summary judgment must construe

disputed facts in a light most favorable to the nonmoving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (“The evidence of the nonmovant is to be believed, and all

justifiable inferences are to be drawn in his favor.”). Although Rule 56 applies in the context of

habeas corpus cases, Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000), a court on summary

judgment must view the evidence through “the prism of the substantive evidentiary burden.”

Anderson, 477 U.S. at 254. AEDPA limited both the nature and availability of habeas review.

                                                  3
General summary judgment standards apply to the extent they do not conflict with AEDPA. See

Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002) (“[Rule 56] applies only to the extent that it

does not conflict with the habeas rules.”), abrogated on other grounds by Tennard v. Dretke, 542

U.S. 274 (2004).

       McNeil is representing herself. Self-represented habeas petitions are construed liberally

and are not held to the same stringent and rigorous standards as pleadings lawyers file. See Martin

v. Maxey, 98 F.3d 844, 847 n.4 (5th Cir. 1996); Guidroz v. Lynaugh, 852 F.2d 832, 834 (5th Cir.

1988); Woodall v. Foti, 648 F.2d 268, 271 (5th Cir. Unit A June 1981). This court broadly

interprets McNeil’s state and federal habeas petitions. Bledsue v. Johnson, 188 F.3d 250, 255 (5th

Cir. 1999).

III.   Discussion

       A Texas inmate may become eligible for early release in two ways. The first is by parole;

the second is by mandatory-supervision release. Parole is “the discretionary and conditional

release of an eligible inmate sentenced to the institutional division so that the inmate may serve

the remainder of the inmate’s sentence under the supervision of the pardons and paroles division.”

TEX. GOV’T CODE § 508.001(6). Mandatory supervision is “the release of an eligible inmate

sentenced to the institutional division so that the inmate may serve the remainder of the inmate’s

sentence not on parole but under the supervision of the pardons and paroles division.” TEX. GOV’T

CODE § 508.001(5). Parole is discretionary, but an inmate’s release to mandatory supervision is

required, subject to certain exceptions, when the “actual calendar time the inmate has served plus

any accrued good conduct time equals the term to which the inmate was sentenced.” Id. at §

508.147(a); Jackson v. Johnson, 475 F.3d 261, 263, n.1 (5th Cir. 2007).

       McNeil alleges that the Parole Board failed to release her to mandatory supervision in

violation of the state law in effect when she committed the underlying offense in June 1988.
                                                4
Contrary to McNeil’s assertions, she is not eligible for mandatory supervision. See TEX. CODE

CRIM. PROC. ANN. art. 42.18 § 8(c)(1) (1987) (a prisoner may not be released to mandatory

supervision if the prisoner is serving a sentence for the first-degree felony offense of murder under

Section 19.02 of the Texas Penal Code). Because the Texas legislature has specifically excluded

prisoners like McNeil from mandatory-supervision eligibility, her claim is without merit. McNeil

is also ineligible because she is serving a life sentence. See Ex parte Franks, 71 S.W.3d 327, 327

(Tex. Crim. App. 2001) (“[A] life-sentenced inmate is not eligible for release to mandatory

supervision.”); see also Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002) (a state inmate

serving a life sentence is not eligible for release under the Texas mandatory supervision statute

and has no constitutionally protected liberty interest).

       To the extent McNeil may assert that she has been improperly denied parole, she fails to

state an actionable basis for federal habeas relief. A prison inmate is entitled to protection under

the Due Process Clause only when an official action infringes on a constitutionally protected

liberty interest. See Sandin v. Conner, 515 U.S. 472 (1995). A state has no duty to establish a

parole system, and there is no constitutional right to be released on parole before the expiration of

a valid sentence. See Board of Pardons v. Allen, 482 U.S. 369, 378 n.10 (1987) (“statutes or

regulations that provide that a parole board ‘may’ release an inmate on parole do not give rise to a

protected liberty interest”); Greenholtz v. Inmates of the Neb. Penal & Correctional Complex, 442

U.S. 1, 11 (1979) (a statute which “provides no more than a mere hope that the benefit will be

obtained . . . is not protected by due process”). The Fifth Circuit has recognized repeatedly that

the Texas parole statutes create no constitutional right to release on parole. See Allison v. Kyle, 66

F.3d 71, 74 (5th Cir. 1995); Orellana v. Kyle, 65 F.3d 29 (5th Cir. 1995); Gilbertson v. Tex. Board

of Pardons & Paroles, 993 F.2d 74, 75 (5th Cir. 1993); Creel v. Keene, 928 F.2d 707, 712 (5th

Cir. 1991). It is well settled that Texas inmates “have no protected liberty interest in parole.”
                                                  5
Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997). Because McNeil has no right to, or

liberty interest in, parole, she cannot state a due process claim based on the decision to deny it.

          Finally, the Texas state habeas court addressed and rejected McNeil’s contentions on the

merits, concluding that McNeil’s life sentence makes her ineligible for mandatory supervision.

(Docket Entry No. 11-2, at 36). McNeil fails to demonstrate that the state court’s rejection of her

claim was unreasonable.

IV.       Conclusion

          The respondent’s motion for summary judgment, (Docket Entry No. 10), is granted;

McNeil’s petition for a writ of habeas corpus, (Docket Entry No. 1), is denied; and this civil action

is dismissed, with prejudice. Any and all pending motions are denied as moot.

          Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue or

deny a certificate of appealability when entering a final order that is adverse to the petitioner. A

certificate of appealability will not issue unless the petitioner makes “a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires a petitioner to demonstrate

“that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 276 (2004) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). A petitioner must show “that reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different manner or that

the issues presented were ‘adequate to deserve encouragement to proceed further.’” Miller-El,

537 U.S. at 336 (quoting Slack, 529 U.S. at 484). When relief is denied based on procedural

grounds, the petitioner must show not only that “jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right,” but also that they “would

find it debatable whether the district court was correct in its procedural ruling.” Slack, 529 U.S.

at 484.
                                                  6
       This court concludes that jurists of reason would not debate the procedural rulings in this

case or debate whether McNeil stated a valid claim for relief. A certificate of appealability will

not issue.

               SIGNED on May 15, 2019, at Houston, Texas.


                                   ______________________________________
                                                   Lee H. Rosenthal
                                         Chief United States District Judge




                                                7
